STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0566
VERSUS

PRESTON G. DEMOUCHETTE, JR. AUGUST 12, 2022
In Re: Preston G. Demouchette, Jr., applying for supervisory

writs, 16th Judicial District Court, Parish of St.
Mary, No. 95-141810.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. This court is limited to review of the lower
court rulings or the failure of the lower court to act on a
properly filed motion or petition. Any application filed in
this court should indicate what relief has been sought in the
lower court and the result of such filing, and should include a
copy of the motion or petition filed in the lower court, a copy
of the lower court’s rulings, and a copy of all other pertinent
documentation.

VGW

EW

COURT OF APPEAL, FIRST CIRCUIT

Sw)

DEPUTY CLERK OF COURT
FOR THE COURT